Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 07/26/19, including preliminary amendments filed on 07/26/19 has been entered.
Claims 1-13 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: class storage/object generation/metadata acquisition units in claims 1-2, sensing data acquisition unit in claims 3 and 8, and receiving/class generation units in claims 4, 9, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the above units are interpreted as software functions in a computer [par. 0037].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to pure software.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 20080106406 A1, cited by applicant of record) in view of Kashiwagi (US 20190258679 A1).

Regarding claims 1, 5, 6, and 7, Yoo discloses a sensor metadata generation device [fig. 4] comprising:
a … storage unit [fig. 4 no. 17, 20] configured to store a sensor container … that includes, as components, one or a plurality of sensor … each including definitions of attributes of one or a plurality of sensors (Sensing data acq conditions (i.e., attributes for the sensor network (i.e., sensors)) [fig. 4 no. , and a sensor composition … including a composition condition for compositing the one or a plurality of sensors as a single sensor entity (Sensing data into groups according to types/characteristics (i.e., single sensor entity) [par. 0062, fig. 4 no. 18]), with a first interface that includes a declaration of a metadata acquisition method for acquiring metadata (Condition managing [fig. 4 no. 126, 18, 17]);
an object generation unit configured, based on the sensor container …, to generate a sensor container object in which the configuration of the single sensor entity is defined [fig. 5A]; and
a metadata acquisition unit configured to use the metadata acquisition method by the sensor container object to acquire metadata of the single sensor entity (Extract and process data [fig. 6]).
Although Yoo discloses units and components, as discussed above, Yoo does not explicitly disclose classes. However, these concepts are well known as disclosed by Kashiwagi.
In the same field of endeavor, Kashiwagi discloses:
classes [par. 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with Kashiwagi. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of flexibly and easily achieve functions required for aggregation and accumulation of information [Kashiwagi par. 0052].
Regarding claim 5, Yoo further discloses: a sensor metadata generation system [fig. 1] comprising: … one or a plurality of sensors configured to be connected to the sensor metadata generation device through a communications network [fig. 1].

Regarding claim 2, Yoo and Kashiwagi disclose everything claimed, as applied above.
Yoo and Kashiwagi further disclose:
wherein the class storage unit stores the sensor class in which the first interface is mounted [Yoo fig. 4 no. 17, 20],
the object generation unit, based on the sensor class, generates a sensor object in which the configuration of a sensor is defined [Yoo par. 0062], and
the metadata acquisition unit uses the metadata acquisition method by the sensor object to acquire metadata of the sensor [Yoo fig. 6, where Kashiwagi discloses the classes, as discussed above].

Regarding claims 3 and 8, Yoo and Kashiwagi disclose everything claimed, as applied above.
Yoo and Kashiwagi further disclose:
wherein in the sensor container class, a second interface that includes a declaration of a sensing data acquisition method for acquiring sensing data to be output from the single sensor entity is mounted [Yoo fig. 5-6], and
the sensor metadata generation device further comprises a sensing data acquisition unit configured to use the sensing data acquisition method by the sensor container object to acquire the sensing data [Yoo fig. 5-6, where Kashiwagi discloses the classes, as discussed above].

Regarding claims 4, 9, and 10, Yoo and Kashiwagi disclose everything claimed, as applied above.
Yoo and Kashiwagi further disclose further comprising:
a receiving unit configured to receive selection of one or a plurality of sensors [Yoo fig. 4] and a composition condition for compositing the one or a plurality of sensors as a single sensor entity (Sensing data into groups according to types/characteristics (i.e., single sensor entity) [Yoo par. 0062, fig. 4 no. 18]); and
a class generation unit configured to generate a sensor container class that includes, as components, one or a plurality of sensor classes each including definitions of attributes of one or a plurality of sensors for which selection was received by the receiving unit, and a sensor composition class including a composition condition received by the receiving unit, with a first interface being mounted in the sensor container class (Classifying [Yoo fig. 5A])
wherein the class storage unit stores the sensor container class generated by the class generation unit [Yoo fig. 4 no. 17, 20].

Regarding claim 11, it is substantially similar to claim 2, except is in system claim format, and is rejected under substantially similar reasoning, where Yoo further discloses a sensor metadata generation system [fig. 1] comprising: … one or a plurality of sensors configured to be connected to the sensor metadata generation device through a communications network [fig. 1].

Regarding claim 12, it is substantially similar to claim 3, except is in system claim format, and is rejected under substantially similar reasoning, where Yoo further discloses a sensor metadata generation system [fig. 1] comprising: … one or a plurality of sensors configured to be connected to the sensor metadata generation device through a communications network [fig. 1].

Regarding claim 13, it is substantially similar to claim 4, except is in system claim format, and is rejected under substantially similar reasoning, where Yoo further discloses a sensor metadata generation system [fig. 1] comprising: … one or a plurality of sensors configured to be connected to the sensor metadata generation device through a communications network [fig. 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419